The Honorable Bill Walters State Senator Post Office Box 280 Greenwood, Arkansas 72936
Dear Senator Walters:
This is in response to your request for an opinion concerning whether a city of the first class is "obligated to pay any extra compensation for holiday pay to an employee [of the police department] who only works twenty hours a week." It is my understanding that your question refers to a part-time law enforcement officer.
I assume that your question refers to A.C.A. § 14-52-105(a) (Supp. 1995), which provides: "All law enforcement officers regardless of their titles, such as city marshal, employed by cities of the first or second class or incorporated towns shall be compensated for all legal holidays established by the governing body of the municipality." In Opinion No.97-112 (copy enclosed), I opined that the General Assembly did not intend to provide full-time benefits to part-time municipal law enforcement officers. Accordingly, it is my opinion that a city is not obligated to provide holiday compensation, pursuant to A.C.A. § 14-52-105, to a part-time law enforcement officer.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh